Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on June 20, 2022.
Claims 1-4 & 6-20 are pending in the instant application.
Claim 5 is cancelled.

Response to Arguments
Applicant's remarks filed 06/20/2022, page 8, regarding the rejection of claim 1, and similarly claims 19-20 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Takehara et al. (US 2017/0150173 A1) (hereinafter Takehara) in view of Lin et al. (WO 2017/076221 A1) (hereinafter Lin) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1 & 19-20 below, where Applicant’s newly-recited claim limitations are addressed by Lin and are rejected for the reasons outlined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-12, 14-15 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 2017/0150173 A1) (hereinafter Takehara) in view of Lin et al. (WO 2017/076221 A1) (hereinafter Lin).

	Regarding claim 1, Takehara discloses a method of processing video data in a video encoding or decoding system [Paragraph [0003], processing targets blocks], comprising:
	receiving input data associated with a current block in a current video picture [Paragraph [0172]-[0175], Combined motion information decision unit 121 derives picture signal received from terminal 12 and 14-15];
	generating a motion compensated predictor for the current block according to
one candidate selected from a first candidate list [Paragraph [0178]-[0180], Vector predictor decision unit 131 selects optimum vector predictor],
	generating a second predictor for the current block [Paragraph [0156]-[0160], selection of second motion predictor from list of candidate motion predictors];
	generating a final predictor for the current block by combining the motion
compensated predictor and the second predictor [Paragraph [0172]-[0178], The video encoder computes a combined prediction based on first and second sets of pixels that are obtained using the first and second motion predictors, respectively]; and
	encoding or decoding the current block according to the final predictor [Paragraph [0178], The video encoder encodes the block of pixels by using the combined prediction for motion compensation].
	However, Takehara does not explicitly disclose wherein the first candidate list includes an average candidate derived from averaging motion information of a plurality of existing candidates in the first candidate list, wherein the average candidate is included to fill an empty position in the first candidate list when a number of candidates in the first candidate list is less than a fixed candidate list size.
Lin teaches wherein the first candidate list includes an average candidate derived from averaging motion information of a plurality of existing candidates in the first candidate list, wherein the average candidate is included to fill an empty position in the first candidate list when a number of candidates in the first candidate list is less than a fixed candidate list size [Paragraph [0020]-[0021] & [0036]-[0042], Deriving average candidates by averaging two candidate MVs pointing to same or different reference pictures, and the process to derive average candidates continues until candidate list is fully filled, wherein in HEVC, a fixed candidate list size is used, and additional candidates are derived and added to fill the empty positions if the number of available candidates is smaller than the fixed candidate list size].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement average prediction generation unit of Lin as above, to improve coding efficiency by introducing new methods of generating motion vector predictors or merge candidates for skip, merge, direct, and/or inter modes (Lin, Paragraph [0037]).

Regarding claim 3, Takehara and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lin teaches of further comprising checking similarity of candidates in the first candidate list and removing one or more candidates with similar motion information from the first candidate list [Paragraph [0016]-[0019], Checking redundancy among spatial candidates through a pruning process, and removing redundant candidates].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the pruning process of Lin as above, to remove redundant candidates from the candidate list (Lin, Paragraph [0016]-[0019]).

Regarding claim 4, Takehara and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lin teaches wherein the first candidate list includes one or more additional candidates to fill one or more empty positions when a number of candidates in the first candidate list is less than a fixed candidate list size, and the one or more additional candidates are selected from one or a combination of combined Merge candidates, scaled Merge candidates, and zero vector Merge candidates [Paragraph [0019]-[0022] & [0042]-[0044], Filing in empty positions in the merge candidate list if the number of available candidates is smaller than fixed candidate list size, and using combined bi-predictive motion candidate and zero vector motion candidate].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the motion vector filling process of Lin as above, to compensate for the coding performance loss caused by the fixed list size (Lin, Paragraph [0020]).

Regarding claim 10, Takehara and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lin teaches wherein the average candidate is derived from averaging motion information of the existing candidates with a same reference picture [Paragraph [0020]-[0021] & [0036]-[0042], Deriving average candidates by averaging two candidate MVs pointing to same reference pictures].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement average prediction generation unit of Lin as above, to improve coding efficiency by introducing new methods of generating motion vector predictors or merge candidates for skip, merge, direct, and/or inter modes (Lin, Paragraph [0037]).

Regarding claim 11, Takehara and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Takehara discloses wherein the second predictor for the current block is generated by motion compensation from Merge or Skip mode [Paragraph [0156]-[0162], selection of second motion predictor from list of candidate motion predictors, wherein motion compensation unit 106 generates prediction signal by making motion compensation].

Regarding claim 12, Takehara and Lin disclose the method of claim 11, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lin teaches wherein the second predictor is generated according to one candidate selected from the first or a second candidate list [Paragraph [0036]-[0042], Figs. 3-6, second candidate selected from either L0 or L1], and the second candidate list includes an average candidate derived from averaging motion information of a plurality of existing candidates in the first or second candidate list [Paragraph [0036]-[0042], Figs. 3-6, Average candidate 624 derived as average of candidates MVL0_a and MVL0_c, pointing to same reference image].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement average prediction generation unit of Lin as above, to improve coding efficiency by introducing new methods of generating motion vector predictors or merge candidates for skip, merge, direct, and/or inter modes (Lin, Paragraph [0037]).

Regarding claim 14, Takehara and Lin disclose the method of claim 11, and are analyzed as previously discussed with respect to the claim.
Furthermore, Takehara discloses wherein the motion compensated predictor for the current block is generated by uni-prediction according to the candidate selected from the first candidate list, and the second predictor for the current block is generated by uni-prediction according to one candidate selected from the first or a second candidate list [Paragraph [0127]-[0133], Prediction direction of the motion compensation prediction is unidirectional, and selected from either reference picture list L0 or reference picture list L1 as first and second candidate lists, respectively].

Regarding claim 15, Takehara and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Takehara discloses wherein the motion compensated predictor for the current block is generated by uni-prediction or bi-prediction according to the candidate selected from the first candidate list [Paragraph [0127]-[0133], Prediction direction of the motion compensation prediction is unidirectional, and selected from reference picture list L0 as first candidate list].

Regarding claim 19, claim 19 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore claim 19 corresponds to method claim 1 and is rejected for the same reasons of obvious as used above.
Furthermore, Takehara discloses an apparatus of processing video data in a video encoding or decoding system, the apparatus comprising one or more electronic circuits [Paragraphs [0152], hardware including a CPU, frame memory, and hard disk.].

Regarding claim 20, non-transitory computer-readable recording medium claim 20 storing instructions corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Takehara discloses of a non-transitory computer readable medium storing program instruction causing a processing circuit of an apparatus to perform video processing method according to claim 1 [Paragraphs [0152], hardware including a CPU, frame memory, and hard disk, with encoding and decoding realized through firmware/software stored in ROM or flash memory of a computer].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 2017/0150173 A1) (hereinafter Takehara) and Lin et al. (WO 2017/076221 A1) (hereinafter Lin) in view of Zheng et al. (US 2013/0077691 A1) (hereinafter Zheng).

Regarding claim 2, Takehara and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, Takehara and Lin do not explicitly disclose the particulars of claim 2.
Zheng teaches wherein the first candidate list excludes Merge candidates of sub-PU modes [Paragraph [0070]-[0071], Fig. 3A, Merge candidate L, as sub-PU merge candidate, is removed/excluded from merge candidate list].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the removal of sub-PU units as discussed in Zheng above, as this may cause the whole CU to use the same motion information. As such, a partitioned CU may end up with the same coded motion vectors as a 2N×2N partition, and the benefits of partitioning for inter-prediction may be limited. In addition, including such redundant candidate blocks in the merge candidate set may cause some performance drops because extra bits are used to signal the redundant merge candidates (Zheng, Paragraph [0069]).

Claims 6-7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 2017/0150173 A1) (hereinafter Takehara) and Lin et al. (WO 2017/076221 A1) (hereinafter Lin) in view of Shi et al. (US 2011/0170595 A1) (hereinafter Shi).

Regarding claim 6, Takehara and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lin teaches wherein a Motion Vector (MV) of the average candidate MVavg is derived from MVs of two existing candidates MVi and MVj  [Paragraph [0020]-[0021] & [0036]-[0042], Deriving average candidates by averaging two MVs pointing to same or difference reference pictures, and the process to derive average candidates continues until candidate list is fully filled].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement average prediction generation unit of Lin as above, to improve coding efficiency by introducing new methods of generating motion vector predictors or merge candidates for skip, merge, direct, and/or inter modes (Lin, Paragraph [0037]).
However, Takehara and Lin do not explicitly disclose MVs of two existing candidates MVi and MVj with corresponding weightings Wi and Wj [Paragraph [0073]-[0086] & [0099]-[0100], Having calculated a weighting factor wi for each of the k motion vectors, then in step 418 each weighting factor wi is applied (e.g. multiplied) to the ith motion vector to generate weighted motion vectors. The method 406-1 then involves calculated a motion vector prediction for the particular partition by calculating the average of the weighted motion vectors].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the weighted averaging of motion vectors as discussed in Shi above, that gives greater influence to the motion vector associated with larger magnitude residuals. This weighting is based on the notion that if we want to reuse the residuals, then we want to select an initial motion vector that matches well with the residuals (Shi, Paragraph [0083]).

Regarding claim 7, Takehara, Lin, and Shi disclose the method of claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Shi teaches wherein the weightings are fixed or changed with a property of the corresponding MVs [Abstract, Paragraph [0082]-[0085], Weighting factors based on residual “energy” or magnitude based on transform coefficients, as property of corresponding MVs that they point to].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the weighted averaging of motion vectors as discussed in Shi above, that gives greater influence to the motion vector associated with larger magnitude residuals. This weighting is based on the notion that if we want to reuse the residuals, then we want to select an initial motion vector that matches well with the residuals (Shi, Paragraph [0083]).

Regarding claim 13, Takehara and Lin disclose the method of claim 12, and are analyzed as previously discussed with respect to the claim.
Furthermore, Lin teaches wherein a Motion Vector (MV) of the average candidate MVavg in the second candidate list is derived from averaging MVs of two existing candidates MVi and MVj in the second candidate list [Paragraph [0036]-[0042], Figs. 3-6, Average candidate for L1 is derived as average of candidates MVL1_a and MVL1_c] 
However, Takehara and Lin do not explicitly disclose of MVs of two existing candidates MVi and MVj in the second candidate list with corresponding weightings Wi and Wj.
Shi teaches of MVs of two existing candidates MVi and MVj in the second candidate list with corresponding weightings Wi and Wj [Paragraph [0073]-[0086] & [0099]-[0100], Having calculated a weighting factor wi for each of the k motion vectors, then in step 418 each weighting factor wi is applied (e.g. multiplied) to the ith motion vector to generate weighted motion vectors. The method 406-1 then involves calculated a motion vector prediction for the particular partition by calculating the average of the weighted motion vectors].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the weighted averaging of motion vectors as discussed in Shi above, that gives greater influence to the motion vector associated with larger magnitude residuals. This weighting is based on the notion that if we want to reuse the residuals, then we want to select an initial motion vector that matches well with the residuals (Shi, Paragraph [0083]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 2017/0150173 A1) (hereinafter Takehara), Lin et al. (WO 2017/076221 A1) (hereinafter Lin), and Shi et al. (US 2011/0170595 A1) (hereinafter Shi) in view of Chen et al. (US 8,774,272 B1) (hereinafter Chen1).

Regarding claim 8, Takehara, Lin, and Shi disclose the method of claim 6, and are analyzed as previously discussed with respect to the claim.
However, Takehara, Lin, and Shi do not disclose the particulars of claim 8.
Chen teaches wherein the weightings are signaled at a Coding Unit (CU), Coding Tree Unit (CTU), slice, tile, tile group, picture, Sequence Parameter Set (SPS), or Picture Parameter Set (PPS) level [Abstract, Paragraph [0082]-[0085], Weighting factors based on residual “energy” or magnitude based on transform coefficients, as property of corresponding MVs that they point to].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the weighted averaging of motion vectors as discussed in Shi above, that gives greater influence to the motion vector associated with larger magnitude residuals. This weighting is based on the notion that if we want to reuse the residuals, then we want to select an initial motion vector that matches well with the residuals (Shi, Paragraph [0083]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (US 2017/0150173 A1) (hereinafter Takehara) and Lin et al. (WO 2017/076221 A1) (hereinafter Lin) in view of Chen et al., “Algorithm Description of Joint Exploration Test Model 7 (JEM 7); Joint Video Exploration Team of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29WG11; Torino, JVET-G1001; 13-21 July 2017 (hereinafter Chen2).

Regarding claim 16, Takehara and Lin disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However Takehara and Lin do not disclose the particulars of claim 16.
Chen teaches wherein the second predictor for the current block is generated by an intra prediction mode [Pgs. 7-9, Sections 2.2.1-2.2.1.2, if the MPM list is not full, derived modes are added; these intra modes are obtained by adding -1 or +1 to the angular modes already in the list].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the addition of intra modes as discussed in Chen2 above, to capture arbitrary edge directions presented in natural video (Chen2, Pg. 7 Section 2.2.).

Regarding claim 17, Takehara, Lin, and Chen2 disclose the method of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen2 teaches wherein the intra prediction mode is selected from a candidate list, and a number of intra prediction modes in the candidate list is determined depending on a block width, block height, or block size of the current block [Pgs. 7-9, Sections 2.2.1.1, Table 2, number of intra mode candidates is dependent upon intra prediction block size, as block size of the current block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the addition of intra modes as discussed in Chen2 above, to capture arbitrary edge directions presented in natural video (Chen2, Pg. 7 Section 2.2.).

Regarding claim 18, Takehara, Lin, and Chen2 disclose the method of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen2 teaches wherein the intra prediction mode is selected from a candidate list and intra prediction modes in the candidate list are determined according to a block width and a block height of the current block [Pgs. 7-9, Sections 2.2.1.1, Table 2, number of intra mode candidates is dependent upon intra prediction block size, as including both block width and block height].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Takehara to incorporate and implement the addition of intra modes as discussed in Chen2 above, to capture arbitrary edge directions presented in natural video (Chen2, Pg. 7 Section 2.2.).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 contains allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to wherein the weightings are determined depending on a block height and a block width of the current block, and a larger weighting is applied to the MV corresponding to a left neighboring block when the block height is larger than the block width as claimed in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487